Citation Nr: 0017216	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-21 195	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependent's Educational Assistance under 
the provisions of Title 38, United States Code, Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1944.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1997, and the immediate 
cause of his death, as listed on the death certificate, was an 
acute myocardial infarction due to congestive heart failure 
as a consequence of a cerebrovascular accident.  No autopsy 
was performed.  

2.  At the time of the veteran's death his only service-
connected disorder was psychoneurotic anxiety state with 
psychophysiological disorder, rated 30 percent disabling.  

3.  A private physician has opined that the veteran's 
service-connected psychiatric disorder was related to the 
development of hypertension.  


CONCLUSION OF LAW

The claims of service connection for the cause of the 
veteran's death, DIC under the provisions of 38 U.S.C.A. 
§ 1318, and Dependent's Educational Assistance under the 
provisions of Title 38, United States Code, Chapter 35 are 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing post service 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The service medical records reflect that the veteran had a 
psychiatric disorder during service but are negative for any 
form of cardiovascular disease, including hypertension and 
hypertensive cardiovascular disease.  However, a March 1944 
rating action granted service connection for a 
psychoneurosis, anxiety state, and assigned a 10 percent 
rating, with both service connection and that rating being 
effective January 21, 1944, the day after service discharge. 

A March 1981 rating action increased the rating for the 
service-connected psychiatric disorder from 10 percent to 30 
percent, effective October 20, 1980.  

The veteran died on May [redacted], 1997, and the immediate 
cause of his death, as listed on the death certificate, was 
an acute myocardial infarction due to congestive heart failure 
as a consequence of a cerebrovascular accident.  No autopsy was 
performed.

On file is a June 1997 statement from Dr. M. J. M. stating 
that: 

I am writing to provide some clarification regarding 
[the veteran's] recent death.  He continued to have 
an ongoing anxiety disorder which, I believe, was 
directly related to his underlying hypertension and 
was probably directly related to the development of 
an acute myocardial infarction and cerebrovascular 
accident which led to his death. 

Here, the statement of the private physician is sufficient to 
well ground the claims before the Board.  


ORDER

The claims for service connection for the cause of the 
veteran's death, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, and entitlement to Dependent's 
Educational Assistance under the provisions of Title 38, 
United States Code, Chapter 35 are well grounded.  To this 
extent only, the appeal is granted.  


REMAND

Because the claims are well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this case the records of the veteran's terminal period of 
hospitalization at the Cape Coral Hospital are not on file.  
Additionally, the appellant has indicated that there are 
additional clinical records which support her claim.  

Accordingly, the case is remanded to obtain the 
aforementioned records: 

The RO should contact the appellant and 
request that she provide the names, 
addresses and approximate dates of 
treatment, observation and 
hospitalization for all VA and non-VA 
health care providers who have treated 
the veteran since military service, to 
include the terminal hospitalization of 
the veteran.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain pertinent 
treatment records identified by the 
appellant which are not currently of 
record.  If private treatment records 
are requested but not obtained, the 
appellant and her representative should 
be provided with information concerning 
the negative results and afforded an 
opportunity to obtain these records.  
38 C.F.R. § 3.159(c) (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

